Citation Nr: 0515249	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

By a decision dated in January 2003, the Board denied the 
veteran's claim.  The veteran appealed this decision and by 
an Order dated in May 2003, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) vacated the 
Board's January 2003 decision and remanded the case to the 
Board due to the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the Board was directed to discuss the VCAA 
notice requirements, as set forth in Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002).

The Board remanded the case in December 2003 to ensure that 
all VCAA notice and development obligations had been 
satisfied.  In April 2004, the veteran was sent a VCAA letter 
and in August 2004 he was provided with a Supplemental 
Statement of the Case.  The claims folder was returned to the 
Board in February 2005.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for an 
acquired psychiatric disorder in a June 1999 decision.

2.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court) which, in an August 2000 
decision, affirmed the Board's June 1999 decision.

3.  The additional evidence received since the June 1999 
Board decision is not new or so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2004).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5100 et. seq., 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in September 1999; the statement of the 
case dated in January 2002; the supplemental statements of 
the case dated in March 2002 and August 2004; and the letters 
dated in June 2001 and April 2004.  These documents included 
a summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The November 2001 and May 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.  
The letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies; and that he must enable 
VA to obtain any private medical treatment records, or he 
must submit them himself.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The veteran declined to respond.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The record shows that the RO has secured the veteran's 
service medical records, and VA clinical records and 
examination reports.  In addition, the record shows that VA 
obtained all existing records from private medical providers 
that the veteran identified and for which the veteran 
submitted VA Form 21-4142, "Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)."  In addition, the record shows that the RO conducted 
a field survey in 1975 to obtain the testimony of one of the 
private treating physicians, J. Diaz-Garcia, M.D., and 
accorded an opportunity for his private examining physician, 
Jose A. Juarbe-Ortiz, M.D., to testify before a hearing 
officer at the local RO in April 1995.  Thus, the VA's duty 
to assist has been fulfilled.  Further, the veteran has not 
identified any additional outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished in this case.

Legal Criteria and Analysis.  In June 1999, the Board denied 
service connection for an acquired psychiatric disorder.  The 
veteran appealed this denial to the Court.  In August 2000, 
the Court issued a decision in which it affirmed the Board's 
June 1999 decision.  In November 2000, the veteran submitted 
a statement asserting that his VA physicians had told him 
that his neuropsychiatric condition is the result of his 
active military service.  The RO interpreted this as a 
petition to reopen the previously denied claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether the evidence is new and 
material, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as this claim 
to reopen was filed in November 2000.

At the time of the June 1999 Board decision, the evidence 
included the veteran's claim, previous claims, and 
statements, service medical records, VA examination reports 
and medical records from 1971 to 1997, a field examination 
dated in 1975, private medical examination reports and 
medical records from 1973 to 1978, and in 1993, records from 
the Social Security Administration (SSA) received in 1998, 
lay statements dated from 1974 to 1985, and transcripts of 
hearings conducted before the RO hearing officer dated in 
June 1973, March 1983, and April 1995, including the 
testimony of Dr. Juarbe-Ortiz in April 1995.

In April 1995, Dr. Juarbe-Ortiz testified that the veteran's 
in-service complaints of dizziness, blackouts, and headaches 
were, in fact, somatic complaints.  The veteran experienced 
these symptoms under periods of great tension, the physician 
noted.  He opined that the manifestations were prodromal 
symptoms of the veteran's current psychiatric disability, 
which was first diagnosed as severe schizophrenia in November 
1971-slightly more than two years following his discharge 
from active service.  Dr. Juarbe-Ortiz's opinion concurred 
with two other private examination reports in the claims 
file, both proffered by Justo P. Rodriguez-Valle, M.D., who 
opined that the veteran's acquired psychiatric disorder was a 
maturation of symptoms he first experienced in service or 
within one year following his discharge from active service.  
The medical evidence did not reveal treatment records from 
these physicians, although the record shows such treatment 
records were requested. In fact, upon questioning in April 
1995, Dr. Juarbe-Ortiz testified that he was not the 
veteran's treating physician.  He stated he had examined the 
veteran only once and had reviewed the veteran's claims file 
to inform his opinion.

Dr. Juarbe-Ortiz's testimony and Dr. Rodriguez-Valle's 
opinions appeared to provide evidence of a causal link 
between the veteran's acquired psychiatric disorder and his 
active service.  However, a VA examination report dated in 
November 1997 differed in opinion.  Diagnosing schizophrenia, 
chronic, undifferentiated type, a board of two physicians 
nonetheless found that the condition was not directly related 
to the veteran's active military service or to any condition 
or symptomatology exhibited within the one-year presumptive 
period following his discharge.  In arriving at this opinion, 
the two physicians, Ruben Millan Benitez, M.D. and Miriam 
Marti, M.D., examined the veteran and reviewed both his 
claims file and the veteran's hospital records.

In weighing and balancing the medical opinions of record, the 
Board reviewed carefully medical evidence contemporaneous to 
the veteran's period of active military service and the one-
year presumptive period following his discharge.

Service medical records, the Board noted, revealed that the 
veteran had complained of and sought treatment for symptoms 
such as blackout spells, falling, headaches, and daily 
tension during his active service.  However, the records 
showed he was not diagnosed with a psychiatric disorder in 
service.  Rather, a possible seizure disorder was considered.  
Service medical records further showed that neurological 
examination was normal and, although the veteran complained 
of tension at discharge, neurological examination had 
demonstrated no clinical abnormalities, findings, or 
diagnoses.

The Board further observed that evidence of record shortly 
following the veteran's discharge from active service 
revealed that the veteran himself had made no report of 
diagnoses of or treatment for any psychiatric disorder since 
his discharge when he filed his initial claim for service 
connection for an acquired psychiatric disorder in 1971.  
Moreover, he had not reported any such diagnoses or treatment 
within the one-year presumptive period when he presented in 
1971 for medical examination.  The September 1971 VA 
psychiatric examination report was thus the earliest 
objective evidence of record of a diagnosis of a psychosis, 
and VA treatment records did not reflect treatment for a 
psychiatric disorder earlier than 1972.  The veteran 
testified that he had been treated and diagnosed with a 
psychiatric disability within the presumptive period.  
However, upon further analysis, the Board found that this was 
simply not borne out by the medical evidence of record.  
Rather, the Board pointed to a Field Survey conducted in 
1975, during which the investigator interviewed the physician 
identified by the veteran, J. Diaz-Garcia, M.D.  In the 
interview, Dr. Diaz- Garcia admitted that he had seen the 
veteran in 1969 for a nervous condition, but stated he had 
made no specific diagnosis and had no supporting medical 
records.

Hence, the Board therefore found the conclusions of the 
November 1997 VA examining physicians to be more probative 
than the testimony of Dr. Juarbe-Ortiz and the opinions of 
Dr. Rodriguez-Valle.  Accordingly, the Board found that the 
preponderance of the evidence was against finding the 
veteran's current acquired psychiatric disorder was 
etiologically related to his active service, or manifested 
within the one-year presumptive period following his 
discharge.  The veteran's claim was denied.

As noted above, the veteran appealed this denial to the 
Court.  In August 2000, the Court issued a decision affirming 
the Board's June 1999 decision.

The Board's June 1999 decision is therefore final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the Board's June 1999 decision 
includes VA treatment records dated from 2000 to 2002, a 
March 2001 opinion proffered by Dr. Juarbe-Ortiz, and the 
veteran's statements and testimony as given in a hearing 
before a hearing officer sitting at the local RO in January 
2002.

VA treatment records show treatment for symptoms of 
schizophrenia, anxiety, and irritability.  However, these 
records present no medical opinions relating the veteran's 
acquired psychiatric disability to his active service or the 
presumptive period.  Similarly, the March 2001 opinion 
proffered by Dr. Juarbe-Ortiz is essentially duplicative of 
his April 1995 testimony.

The submitted VA treatment records show treatment for an 
acquired psychiatric disability. Dr. Juarbe-Ortiz's opinion 
notes that the physician still believes that the veteran's 
neuropsychiatric condition had its onset during the veteran's 
military service.  The evidence of record at the time of the 
June 1999 Board decision included such evidence, including 
diagnoses of schizophrenia and opinions, including the April 
1995 testimony of Dr. Juarbe-Ortiz, relating the veteran's 
acquired psychiatric disorder to his military service or, in 
the alternative, to within the presumptive period following 
his discharge.

Nonetheless, at the time of its June 1999 decision, the Board 
found that the medical evidence failed to establish that the 
veteran's acquired psychiatric disability was the result of 
his active service.  The Board further found that the medical 
evidence failed to demonstrate the presence of a psychosis 
within the one-year presumptive period following the 
veteran's discharge from service, so as to permit a 
presumption of service connection for this disability.  See 
38 U.S.C.A. §§ 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(3), 3.309(a).

The newly submitted evidence does nothing to change this 
analysis.  Specifically, VA treatment records contain no 
opinions as to the etiology of the veteran's currently 
diagnosed psychiatric disorder.  Furthermore, Dr. Juarbe-
Ortiz's opinion contains no new arguments, bases, or analyses 
for his opinion.  He said the same thing in hearing testimony 
in April 1995.  The first requirement of evidence to cause VA 
to reopen a claim is that it be "not previously submitted."  
The reiteration of the same opinion from the same source is 
duplicative evidence rather than new evidence.

The Board has also considered the veteran's statements and 
January 2002 testimony. The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that he has the necessary 
medical training and/or expertise to diagnose a psychiatric 
disorder or to identify the etiology of a medical condition.  
Thus, attempts to do so do not qualify as material evidence 
and, consequently, the veteran's statements and testimony 
alone are insufficient to reopen his claim.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  See also 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  Of equal or even greater significance, 
these contentions are the same as those previously made to 
the RO and the Board.  Thus, this evidence is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

Thus, the Board finds that none of the evidence submitted 
since the June 1999 Board decision is new or of such 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to service connection for an acquired psychiatric 
disorder.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, the appeal is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


